                         Case 8:19-bk-11141-CPM                   Doc 2       Filed 11/27/19           Page 1 of 2

Information to identify the case:
Debtor
                  Farren Dakin Dairy, Inc.                                            EIN 65−0996759
                  Name


United States Bankruptcy Court Middle District of Florida
                                                                                      Date case filed for chapter 12 11/22/19
Case number: 8:19−bk−11141−CPM


Official Form 309H (For Corporations or Partnerships)

Notice of Chapter 12 Bankruptcy Case                                                                                                     12/17

For the debtor listed above, a case has been filed under chapter 12 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor, the debtor's property, or certain codebtors. For example, while the stay is in effect,
creditors cannot sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot
demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual
and punitive damages and attorney's fees.
Confirmation of a chapter 12 plan may result in the discharge of debt. Creditors who want to have a particular debt excepted
from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice.
(See line 13 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.

1. Debtor's full name                     Farren Dakin Dairy, Inc.
2. All other names used in
   the last 8 years
3. Address                                PO Box 7
                                          Myakka City, FL 34251−0007
4. Debtor's attorney                      Joseph B Battaglia                                    Contact phone 941−746−1167
   Name and address                       Dye, Harrison, Kirkland, Petruff, Pratt
                                          1206 Manatee Ave W                                    Email: jbb@dyeharrison.com
                                          Bradenton, FL 34205
5. Bankruptcy Clerk's Office            Sam M. Gibbons United States Courthouse                  Hours open:
   Documents in this case may be 801 North Florida Avenue, Suite 555                             Monday − Friday 8:30 AM − 4:00PM
   filed at this address.
   You may inspect all records          Tampa, FL 33602
                                                                                                 Contact phone 813−301−5162
   filed in this case at this office or
   online at www.pacer.gov
                                                                                                 Date: November 27, 2019
6. Bankruptcy Trustee                     Jon Waage                                              Contact phone 941−747−4644
   Name and address                       P O Box 25001
                                          Bradenton, FL 34206−5001
Notice is further given that effective on the date of the Petition, the United States Trustee appointed the above named individual as interim
trustee pursuant to 11 USC § 701.
                                                                                                            For more information, see page 2 >
Official Form 309H (For Corporations or Partnerships)         Notice of Chapter 12 Bankruptcy Case                  page 1
                         Case 8:19-bk-11141-CPM                    Doc 2       Filed 11/27/19           Page 2 of 2
Debtor Farren Dakin Dairy, Inc.                                                                        Case number 8:19−bk−11141−CPM
7. Meeting of creditors                                                               Location:
   The debtor's representative
   must attend the meeting to be           December 30, 2019 at 11:30 AM
   questioned under oath.                                                             Room 100−B, 501 East Polk St.,
   Creditors may attend, but are                                                      (Timberlake Annex), Tampa, FL 33602
   not required to do so. You are         The meeting may be continued or adjourned to a later date. If so, the date will be on the
   reminded that Local Rule               court docket.
   5073−1 restricts the entry of
   personal electronic devices into        *** Debtor(s) must present Photo ID and acceptable proof of Social Security Number at § 341 meeting.
   the Courthouse.                                                                          ***

8. Exception to discharge                 You must start a judicial proceeding by filing a complaint
   deadline                               if you want to have a debt excepted from discharge         Deadline for filing the complaint:
   The bankruptcy clerk's office          under 11 U.S.C. § 523(a)(2), (4), or (6).
   must receive a complaint and                                                                                               2/28/20
   any required filing fee by the
   following deadline.
9. Filing of plan                        The debtor(s) plan and notice of confirmation hearing will be sent separately.
10. Deadlines                             Deadline for all creditors to file a proof of            Filing deadline: January 31, 2020
                                          claim (except governmental units):


                                          Deadline for governmental units to file a                Filing deadline: 180 days from the
                                          proof of claim:                                          date of filing

                                          A proof of claim is a signed statement describing a creditor's claim. A proof of claim form
                                          may be filed online at the Court's website at www.flmb.uscourts.gov, or obtained
                                          at www.uscourts.gov or at any bankruptcy clerk's office.
                                          If you do not file a proof of claim by the deadline, you might not be paid on your claim. To
                                          be paid, you must file a proof of claim even if your claim is listed in the schedules that the
                                          debtor filed.
                                          Secured creditors retain rights in their collateral regardless of whether they file a proof of
                                          claim. Filing a proof of claim submits the creditor to the jurisdiction of the bankruptcy court,
                                          with consequences a lawyer can explain.
                                          For example, a secured creditor who files a proof of claim may surrender important
                                          nonmonetary rights, including the right to a jury trial.
11. Creditors with a foreign              If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
    address                               asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                          United States bankruptcy law if you have any questions about your rights in this case.
12. Filing a chapter 12                  Chapter 12 allows family farmers and family fishermen to reorganize according to a plan. A
    bankruptcy case                      plan is not effective unless the court confirms it. You may receive a copy of the plan. You
                                         may object to confirmation of the plan and attend the confirmation hearing. The debtor will
                                         remain in possession of the property and may continue to operate the business.
13. Discharge of debts                   Confirmation of a chapter 12 plan may result in a discharge of debts, which may include all
                                         or part of your debt. Unless the court orders otherwise, the discharge will not be effective
                                         until all payments under the plan are made. A discharge means that you may never try to
                                         collect the debt from the debtor except as provided in the plan.
                                         If you want to have a particular debt excepted from discharge under 11 U.S.C. § 523(a)(2),
                                         (4), or (6), you must start a judicial proceeding by filing a complaint and paying the filing fee
                                         in the bankruptcy clerk's office by the deadline.

14. Voice Case Info. System              McVCIS provides basic case information concerning deadlines such as case opening and
    (McVCIS)                             closing date, discharge date and whether a case has assets or not. McVCIS is accessible
                                         24 hours a day except when routine maintenance is performed. To access McVCIS toll free
                                         call 1−866−222−8029.
Official Form 309H (For Corporations or Partnerships)           Notice of Chapter 12 Bankruptcy Case                 page 2
